An Atlantic County grand jury having returned to the Oyer of that county an indictment against the appellant, he, asserting its invalidity, and for the purpose of quashing it obtained from the Supreme Court its writ of certiorari removing such accusation to that court.
The Supreme Court after hearing the cause dismissed the writ.
The present appeal must be dismissed for two reasons:
First, because the record before us does not show any judgment of the Supreme Court but simply the opinion of that court, which concludes "The writ will be dismissed, with costs." Second, any such judgment of the Supreme Court, under long established practice, could not be a final judgment from which an appeal would lie.
Such court's judgment could only be a dismissal of its writ and a remand of the indictment to the Oyer from whence it was brought up, or a dismissal of its writ with a holding of the indictment in that court for trial at Circuit by its designation. The final judgment from which this court would hear an appeal would be that entered upon the verdict after a trial under the indictment. This is the practice as laid down by this court. Cf. Parks v.State, 62 N.J.L. 664; State v. Greenwald, 66 Id. 686;State v. Meeker, 72 Id. 210; State v. Kelsey, 82 Id.542; State v. Riggs, 92 Id. 575; Hartranft v. Mullowny,247 U.S. 296, 305.
The appeal is for these reasons dismissed, with costs.
For dismissal — THE CHANCELLOR, CHIEF JUSTICE, PARKER, CASE, DONGES, HEHER, COLIE, DEAR, WELLS, WOLFSKEIL, RAFFERTY, HAGUE, THOMPSON, JJ. 13. *Page 560